EXHIBIT 10.1



WAIVER AND AMENDMENT NO. 1 TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT


THIS WAIVER AND AMENDMENT NO. 1 TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT,
dated as of May 16, 2014 (this “Amendment”), is by and among Illinois Power
Marketing Company, an Illinois corporation, as the applicant (the “Applicant”)
and Union Bank, N.A. (together with its successor and assigns, the “Bank”).
RECITALS:
WHEREAS, the Applicant and the Bank are parties to that certain Letter of Credit
and Reimbursement Agreement, dated as of January 29, 2014 (the “Facility
Agreement”);
WHEREAS, the Applicant has requested a certain amendment to the terms of the
Facility Agreement to correct an error in Section 5(d) and waive any Event of
Default caused thereby; and
WHEREAS, the parties hereto have agreed to amend Section 5(d) to correct such
error and waive any Event of Default caused thereby on the terms and subject to
the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
a.Definitions. Unless otherwise defined or the context otherwise requires, terms
for which meanings are provided in the Facility Agreement shall have such
meanings when used in this Amendment.
a.    Limited Waiver. The Bank hereby waives the occurrence of any Event of
Default that has occurred under Section 10.1.3 of the Facility Agreement arising
from Section 5(d) of the Facility Agreement and agrees to refrain from
exercising remedies in connection therewith.
b.    Amendments to the Facility Agreement. The Facility Agreement shall be
amended as follows:
(a)Section 1 of the Facility agreement is hereby amended by adding the following
definition in its proper alphabetical position therein:
“IPH” shall mean Illinois Power Holdings, LLC, a Delaware limited liability
company and the direct parent company of the Parent.
(b)    Section 5(d)(i) of the Facility agreement is hereby amended and restated
in its entirety as follows:
(i)    promptly after they become available (but only to the extent prepared),
the audited consolidated financial statements of IPH and its subsidiaries
(including, without limitation, the Applicant) as at the end of each fiscal year
of the Applicant





885365.01-CHISR01A - MSW

--------------------------------------------------------------------------------



(it being understood that this clause (i) shall not be deemed to require the
preparation of any such audited financial statements); and
(c)    Section 5(d)(ii) of the Facility agreement is hereby amended and restated
in its entirety as follows:
(ii)    within sixty (60) days after the end of each fiscal quarter of the
Applicant beginning with the first fiscal quarter in 2014, the unaudited
consolidated balance sheet of IPH and its subsidiaries (including, without
limitation, the Applicant) as at the end of such fiscal quarter and the related
unaudited consolidated statements of income and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, in each case beginning with the first fiscal quarter in
2015 setting forth comparative figures for the corresponding fiscal quarter in
the prior fiscal year, which financial statements shall fairly present in all
material respects, in accordance with U.S. generally accepted accounting
principles consistently applied, the financial condition of IPH and its
subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments.
c.    Effectiveness of this Amendment. This Amendment shall be effective as of
the date hereof.
d.    Representations and Warranties. The Applicant represents and warrants to
the Bank that:
(a)     this Amendment has been duly and validly executed and delivered by the
Applicant and constitutes the legal, valid and binding obligation of the
Applicant, enforceable in accordance with the terms hereof except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally, and
by general principles of equity regardless of whether such enforceability is
considered in a proceeding in equity or at law; and
(b)    the representations and warranties of the Applicant forth in the Facility
Agreement (as amended hereby) are true and correct in all material respects on
the date hereof except to the extent that such representations and warranties
expressly relate to an earlier date, in which event such representations and
warranties were true and correct in all material respects as of such earlier
date.
e.    Ratification; No Novation.
(a)    The amendments and waivers set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) be a consent to, or acknowledgment of, any amendment,
waiver or modification of any other term or condition of the Facility Agreement
or of any other instrument or agreement referred to therein or (ii) prejudice
any right or remedy which the Bank or any other party may now have or may have
in the future under or in connection with the Facility Agreement as amended
hereby or





885365.01-CHISR01A - MSW

--------------------------------------------------------------------------------



any other instrument or agreement referred to therein. This Amendment shall be
construed in connection with and as part of the Facility Agreement, and all
terms, conditions, representations, warranties, covenants and agreements set
forth in the Facility Agreement and each other instrument or agreement referred
to therein, except as herein amended, are hereby ratified and confirmed and
shall remain in full force and effect.
(b)    Neither this Amendment nor the replacement of the terms of the Facility
Agreement by the terms of this Amendment shall extinguish the obligations for
the payment of money outstanding under the Facility Agreement or discharge or
release any lien granted by the Cash Collateral Agreement. Nothing expressed or
implied in this Amendment or any other document contemplated hereby or thereby
shall be construed as a release or other discharge of the Applicant under any
Financing Document from any of its obligations and liabilities thereunder. Each
Financing Document shall remain in full force and effect, except as modified
hereby or in connection herewith. This Amendment is a Financing Document
executed pursuant to the Facility Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof. Each reference
in the Facility Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of similar import shall mean and be a reference to the Facility
Agreement as amended by this Amendment, and each reference herein or in any
other Financing Document to the “Facility Agreement” shall mean and be a
reference to the Facility Agreement as amended and modified by this Amendment.
f.    Counterparts.    This Amendment may be executed in any number of
counterparts and by the parties hereto as separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Amendment. In furtherance of the
foregoing, it is understood and agreed that signatures hereto submitted by
facsimile or other electronic transmision shall be deemed to be, and shall
constitute, original signatures.
g.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
h.    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
[Reminder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


APPLICANT:
ILLINOIS POWER MARKETING COMPANY
By: /s/ Christopher Robinson    
Name: Christopher Robinson
Title: Vice President and Treasurer








885365.01-CHISR01A - MSW

--------------------------------------------------------------------------------







BANK:
UNION BANK, N.A.
By: /s/ Dennis G. Blank    
Name: Dennis G. Blank
Title: Vice President








[Waiver and Amendment No. 1 to Letter of Credit and Reimbursement Agreement]